OFFICE    OF   THE   ATTORNEY        GENERAL   OF   TEXAS
                              AUSTIN




Hon. Bert For6
AdTlinlstretor
Terra Liquor Control Board
iiustl
     n, Texas
a&r sir1




                                gfy ~slgygr*G
                              to n&l ?ma 8t wlmle-
                              thha l&t by OCRJuly,
                *r 0r thlm ;Lioeme, being the
               orare of ma* property  In th*
               ere I&I uholerdls beer bsmlaaen
    warnloaded, m84e a laam ror a period of
     rfre   year8   of thlm    buelnassa prop6rtyr     Sub-
    eeqwatly the ‘lessee begaa the operation Of
    retall b66rb&in**8 an the pzwnXaell.The
    holder of tbo Xua&l Dl#tributotL5olaemrs~har
    been elted to appear before the Texas ttquer
Hon. Bert F&d,   April   a,   1939,   page 2



     Control Board to -whew cause why his license
     should not be cancelled because of this
     interest in a retail beer premises.
          Section 24 (1)a of Article 2 of the Texas Liquor
Control Act reads as,follows:
          "It shall be unlawful for any manufao;
     turer or distributor directly or indireotly
     or through a subsidiary of affiliate, any
     agent or any employee,or by any dffio~r,
     direotor, or firm mmberl (a) oynersh1.p of
     interest or real Qstate; to own any i erwt
     i.nthebaelneee of anyretall dQal.Qr3:.b-,
     or any intereet of eny Mdltdin the prris~m
     In uhloh any mah retail dealer oonduotm h%u
     or ltn buaintwm.*

          AE &i under8tcmd the f sots, thl.8beer ~dlmtrlbu-
tar, not only owim an lntarwt  in the pr~ml.ms,;elr~W+vh.
there 1s a -tall beer bumln~mm, but he omW.fhe r&
eatate on whlah them ~gremlssaand buelneoa ar? :looatQd.
          .Clearly,we think, uadsr asotxon 84 of ,artlel?
2 of the Toram Liquor.ControlAot, a dlstrlbuf+r   of baa
oamot oontlme to hold hi8 UoeMQ wkil~ he ormo prwmrty
leased to aperaonwh~ls iatheretailb~          bwladm and
le oarrylng on mioh busfnesa~.on the lQa6sb pl'QEi8Q8. :
           We
            trumtthattheforegoing              olaarWim0
your quomtlon*


                               A~oRwBrlxssEMLm~
                               ?r 3qe.&~
                                          Fred   C. ChaadlQr
                                                   Aesfstaat

F0C:Ai-V